 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Osemwingie and Ramiscal

 8                              IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          SACRAMENTO DIVISION
11

12
     WILLIAM BARKER,                                         No. 2:16-cv-03008-JAM-CKD (PC)
13
                                                Plaintiff, STIPULATION AND PROPOSED
14                                                         ORDER TO MODIFY SCHEDULING
                     v.                                    ORDER TO EXTEND DISPOSITIVE
15                                                         MOTION DEADLINE BY TWENTY-
                                                           ONE DAYS
16   OSEMWINGIE, et al.,
                                                         Trial Date:   None
17                                           Defendants. Action Filed: April 12, 2017
18

19         Under Federal Rules of Civil Procedure 16(b)(4) and Local Rule 143, the parties, through

20   their counsel of record, agree to and request a modification of the March 26, 2018 Scheduling

21   Oder (ECF No. 53) to extend the dispositive-motion deadline by twenty-one days. Good cause

22   exists to grant this stipulated request because the parties require more time to meet and confer

23   about the motion Defendants intend to file and to file the proposed motion.

24         A scheduling order may be modified only upon a showing of good cause and by leave of

25   Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see, e.g., Johnson v. Mammoth Recreations, Inc., 975

26   F.2d 604, 609 (describing the factors a court should consider in ruling on such a motion). In

27   considering whether a party moving for a schedule modification has good cause, the Court

28   primarily focuses on the diligence of the party seeking the modification. Johnson, 975 F.2d at
                                                       1
     Stipulated Request to Modify Scheduling Order re Dispositive-Motion Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
 1   609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983 amendment). “The district

 2   court may modify the pretrial schedule ‘if it cannot reasonably be met despite the diligence of the

 3   party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16 advisory committee notes of 1983

 4   amendment).

 5         On March 26, 2018, the Court issued a Scheduling Order requiring, as relevant here, that

 6   dispositive motions be filed no later than April 3, 2019, and be set for hearing no later than May

 7   1, 2019. (ECF No. 53.) The parties request an extension of the dispositive-motion deadlines

 8   because they require additional time to meet and confer about the intended motion to ascertain if

 9   they can agree on a statement of undisputed facts and which issues and facts are truly disputed.

10   Defendants also require more time to file the motion once the parties’ information discussions are

11   completed.

12         The parties have timely completed fact and expert discovery. Although the attorney for

13   Defendants has started the statement of undisputed facts in support of Defendants’ intended

14   motion, she will not be able to complete it and provide it to Plaintiff’s attorney to review until the

15   first week of April 2019. Defense counsel has had several pressing deadlines that prevented her

16   from completing the draft statement for Plaintiff’s review sooner. These deadlines included but

17   are not limited to: objections to findings and recommendation filed in Herrera v. Redding (E.D.

18   Cal. No. 1:14-cv-0164 LJO-BAM), Joint Scheduling Report in J.A.J. v. Jimenez (E.D. Cal. No.

19   1:18-cv-1138 DAD-SKO), expert disclosures in Lopez v. McPeek (Tehama County Superior

20   Court No. 72161), and settlement conference statement and preparations in Chaudhry v. Smith
21   (E.D. Cal. No. 1:16-cv-1243 SAB). In addition, defense counsel has a settlement conference in

22   Chaudhry in Fresno on April 3, which is expected to last most of the day; she has an all-day

23   training on April 5 in San Francisco; and April 1 is a state holiday. These events will limit

24   defense counsel’s availability during the first week of April to discuss and complete the motion.

25   For these reasons, the parties will be unable to meet and confer about, and Defendants will be

26   unable to complete and file, the proposed summary-judgment motion by the current deadlines.
27   Allowing the parties to meet and confer before the motion is filed may narrow the issues and

28   factual disputes that the Court needs to decides, and thereby simplifying the motion.
                                                       2
     Stipulated Request to Modify Scheduling Order re Dispositive-Motion Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
 1         There are no other deadlines pending in this matter other than ones related to dispositive

 2   motions. And the extension will not substantial delay the resolution of this matter. Good cause

 3   therefore exists to the grant the requested fourteen-day extension.

 4         IT IS SO STIPULATED.

 5

 6   Dated: April 2, 2019                               Respectfully submitted,
 7                                                      XAVIER BECERRA
                                                        Attorney General of California
 8                                                      PETER A. MESHOT
                                                        Supervising Deputy Attorney General
 9

10                                                      /s/ Diana Esquivel
11                                                      DIANA ESQUIVEL
                                                        Deputy Attorney General
12                                                      Attorneys for Defendants Osemwingie and Ramiscal
13
     Dated: April 2, 2019                               Disabled Advocacy Group, APLC
14

15                                                      /s/ Scottlynn J. Hubbard (as authorized 4/2/19)
16                                                      SCOTTLYNN J. HUBBARD
                                                        Attorney for Plaintiff William Barker
17
     SA2017304374
18   13599845.docx

19

20
21

22

23

24

25

26
27

28
                                                           3
     Stipulated Request to Modify Scheduling Order re Dispositive-Motion Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
 1                                              [Proposed] ORDER

 2          Good cause appearing, the parties’ stipulated request to modify the dispositive-motion

 3   deadlines is GRANTED. The March 26, 2018 Scheduling Order (ECF No. 53) is modified as

 4   follows:

 5          The law and motion cut off date shall now be May 22, 2019. Any notices of motion and

 6   accompanying motion shall be filed on or before April 24, 2019, with the hearing noticed for no

 7   later than May 22, 2019.

 8          In all other respects, the March 26, 2018 Scheduling Order remains in full force and effect.

 9          IT IS SO ORDERED.

10   Dated: April 4, 2019
                                                           _____________________________________
11
                                                           CAROLYN K. DELANEY
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14   13:bark3008.eot.stip

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           4
     Stipulated Request to Modify Scheduling Order re Dispositive-Motion Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
